 Case 4:20-cv-10978-SDD-APP ECF No. 1 filed 04/21/20            PageID.1   Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

DAIMEON MOSLEY,
       Plaintiff,                                 Case No. 2:20-cv-10978
v.                                                Hon.
S.T.C., INC., a Michigan corporation,
       Defendant.                             /

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff Daimeon Mosley, through his undersigned counsel, states the

following in support of his Complaint for Declaratory and Injunctive Relief to

remedy discrimination by S.T.C., Inc. based on Plaintiff’s disability in violation of

Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq.

(“ADA”), and its implementing regulation, 28 C.F.R. Part 36:

                            JURISDICTION AND VENUE

       1.     This Court has jurisdiction over this action pursuant to 42 U.S.C. §

2000a-3(a), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.

       2.     Venue is appropriate in this district under 28 U.S.C. § 1391 because

the acts of discrimination occurred in this district, and the property that is the

subject of this action is in this district.

                                         PARTIES


                                              1
 Case 4:20-cv-10978-SDD-APP ECF No. 1 filed 04/21/20           PageID.2    Page 2 of 9



      3.     Plaintiff is a resident of Maricopa County, Arizona.

      4.     Defendant is a Michigan corporation with its registered office located

at 21649 Goddard Rd, Ste A, Taylor, MI 48180.

      5.     Upon information and belief, Defendant owns or operates

“McDonald’s” whose locations qualify as a “Facility” as defined in 28 C.F.R. §

36.104.

                               FACTUAL ALLEGATIONS

      6.     Plaintiff incorporates the above paragraphs by reference.

      7.     Plaintiff is an individual with numerous disabilities, including

permanent paralysis, degenerative discs and scoliosis caused by his being infected

with the West Nile Virus in 2003. These conditions cause plaintiff to suffer from

sudden onsets of severe pain, experience seizures and require plaintiff to use a

mobility device, all of which substantially limits plaintiff’s major life activities.

      8.     At the time of Plaintiff’s initial visit to McDonald’s (and prior to

instituting this action), Plaintiff suffered from a qualified disability under the 28

C.F.R. 36.105.

      9.     Plaintiff is a musician and travels around the country to play shows.




                                           2
 Case 4:20-cv-10978-SDD-APP ECF No. 1 filed 04/21/20           PageID.3     Page 3 of 9



      10.    Plaintiff regularly travels to Michigan play shows and to visit family

and plans to return to Michigan on July 28, 2020, for approximately one week, and

again during the month of October.

      11.    Plaintiff flies into Detroit Metropolitan Airport when visiting

Michigan.

      12.    Due to the length of the flight from Plaintiff’s residence to Detroit

Metropolitan Airport and the cost of food inside the airport terminals, Plaintiff

usually stops for food after leaving the airport.

      13.    Defendant’s Facility is located across the road from the airport and is

a familiar and convenient option for Plaintiff when he flies into Detroit.

      14.    Plaintiff encountered barriers to access at the Facility that denied him

full and equal access and enjoyment of the services, goods and amenities.

      15.    Plaintiff is a customer of Defendant and would return to the Facility in

July and October if Defendant modifies the Facility and its policies and practices to

accommodate individuals who have physical disabilities, but he is deterred from

returning due to the barriers and discriminatory effects of Defendant’s policies and

procedures at the Facility.

      16.    Plaintiff also acts as a tester by inspecting Facilities for accessibility

to advance the purpose of the ADA, the civil rights of disabled individuals, and to


                                           3
 Case 4:20-cv-10978-SDD-APP ECF No. 1 filed 04/21/20            PageID.4    Page 4 of 9



be certain that he can enjoy the same options and privileges to patronize places of

public accommodation as non-disabled individuals without worrying about

accessibility issues.

       17.    Plaintiff returns to every Facility after being notified of remediation of

the discriminatory conditions to verify compliance with the ADA and regularly

monitors the status of remediation.

                      COUNT I
 REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

       18.    Plaintiff incorporates the above paragraphs by reference.

       19.    This Court is empowered to issue a declaratory judgment regarding:

(1) Defendant’s violation of 42 U.S.C. § 12182; (2) Defendant’s duty to comply

with the provisions of 42 U.S.C. § 12181 et al; (3) Defendant’s duty to remove

architectural barriers at the Facility; and (4) Plaintiff’s right to be free from

discrimination due to his disability. 28 U.S.C. § 2201.

       20.    Plaintiff seeks an order declaring that he was discriminated against on

the basis of his disability.

                        COUNT II
  REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

       21.    Plaintiff incorporates the above paragraphs by reference.




                                            4
 Case 4:20-cv-10978-SDD-APP ECF No. 1 filed 04/21/20           PageID.5    Page 5 of 9



      22.      McDonald’s is a place of public accommodation covered by Title III

of the ADA because it is operated by a private entity, its operations affect

commerce, and it is a restaurant. 42 U.S.C. § 12181(7); see 28 C.F.R. § 36.104.

      23.      Defendant is a public accommodation covered by Title III of the ADA

because it owns, leases (or leases to), or operates a place of public accommodation.

See 42 U.S.C. §§ 12181(7), 12182(a); 28 C.F.R. § 36.104.

      24.      The Department of Justice has published regulations that adopted the

2010 ADA Standards for Accessible Design (the “Standards”) that set the

minimum requirements for public accommodations to be accessible and free of

architectural barriers.

      25.      Architectural barriers exist which denied Plaintiff full and equal

access to the goods and services Defendant offers to non-disabled individuals.

      26.      Plaintiff personally encountered architectural barriers on March 20,

2018, at the Facility located at 9273 Middlebelt Rd, Romulus, MI 48174:

            a. Interior Door:

                  i. Providing a gate or door with a continuous opening pressure of

                     greater than 5 lbs. which violates sections 404, 404.1, 404.2,

                     404.2.9 and 309.4 of the Standards.

            b. Restroom:


                                            5
Case 4:20-cv-10978-SDD-APP ECF No. 1 filed 04/21/20        PageID.6    Page 6 of 9



             i. Providing a gate or door with a continuous opening pressure of

                greater than 5 lbs. which violates sections 404, 404.1, 404.2,

                404.2.9 and 309.4 of the Standards.

            ii. Not providing the proper insulation or protection for plumbing

                or other sharp or abrasive objects under a sink or countertop as

                required by sections 606 and 606.5 of the Standards.

            iii. Providing an element or object that protrudes greater than 4”

                into a pathway or space of travel situated between 27” and 80”

                high as required by sections 204, 307, 307.1, 307.2 of the

                Standards.

            iv. Not providing proper signage for an accessible restroom or

                failure to redirect a person with a disability to the closest

                available accessible restroom as required by sections 216, 603,

                and 703 of the Standards.

             v. Not providing a coat hook within the proper reach ranges for a

                person with a disability as required by sections 603, 603.4 and

                308 of the Standards.




                                        6
 Case 4:20-cv-10978-SDD-APP ECF No. 1 filed 04/21/20           PageID.7    Page 7 of 9



                vi. Providing grab bars of improper horizontal length or spacing as

                    required along the rear or side wall as required by sections 604,

                    604.5, 604.5.1 and 604.5.2 of the Standards.

               vii. Not providing the water closet in the proper position relative to

                    the side wall or partition as required by sections 604 and 604.2

                    of the Standards.

      27.    These barriers cause Plaintiff difficulty in safely using each element

of the Facility, requiring extra care due to concerns for safety and a fear of

aggravating his injuries.

      28.    Upon information and belief, Defendant has failed to remove some or

all of the barriers and violations at the Facility.

      29.    Defendant’s failure to remove these architectural barriers denies

Plaintiff full and equal access to the Facility in violation of 42 U.S.C. §

12182(b)(2)(A)(iv).

      30.    Defendant’s failure to modify its policies, practices, or procedures to

train its staff to identify architectural barriers and reasonably modify its services

creates an environment where individuals with disabilities are not provided goods

and services in the most integrated setting possible is discriminatory. 42 U.S.C. §§

12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.


                                            7
 Case 4:20-cv-10978-SDD-APP ECF No. 1 filed 04/21/20            PageID.8    Page 8 of 9



       31.    Defendant has discriminated and continues to discriminate against

Plaintiff (and others who are similarly situated) by denying access to full and equal

enjoyment of goods, services, facilities, privileges, advantages, or accommodations

located at the Facility due to the barriers and other violations listed in this

Complaint.

       32.    It would be readily achievable for Defendant to remove all of the

barriers at the Facility.

       33.    Failing to remove barriers to access where it is readily achievable is

discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a),

12182(b)(2)(A)(iv), and 28 C.F.R. § 36.304.

                               RELIEF REQUESTED

WHEREFORE, plaintiff respectfully requests that this Court:

A.     declare that the Facility identified in this Complaint is in violation of the

ADA;

B.     enter an Order requiring Defendant make the Facility accessible to and

usable by individuals with disabilities to the full extent required by Title III of the

ADA;

C.     enter an Order directing Defendant to evaluate and neutralize its policies,

practices, and procedures towards persons with disabilities;


                                            8
 Case 4:20-cv-10978-SDD-APP ECF No. 1 filed 04/21/20          PageID.9   Page 9 of 9



D.    award plaintiff attorney fees, costs (including, but not limited to court costs

and expert fees) and other expenses of this litigation pursuant to 42 U.S.C. §

12205; and

E.    grant any other such relief as the Court deems just and proper.

                                              Respectfully Submitted,

                                              BLACKMORE LAW PLC

                                               /s/ Angela C. Spears
                                               Angela C. Spears (P82653)
                                               Blackmore Law PLC
                                               21411 Civic Center Drive, Suite 200
                                               Southfield, MI 48076
                                               T: (248) 845-8594
                                               F: (855) 744-4419
                                               E: aspears@blackmorelawplc.com
                                               Counsel for Plaintiff
Dated: April 20, 2020




                                          9
